Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30,2021 and November 2, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1, 3-7 and 9-10 are pending in this application.
4.	Claim 1 has been amended. New claims 9-10 are presented for examination.

Response to Arguments
5.	Applicant's arguments filed September 30,2021 have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez(US 2006/0108352 A1)(hereinafter Fernandez) in view of Duchayne et al.(US 2011/0062135 A1)(hereinafter Duchayne).
Regarding claims 1 and 10, Fernandez discloses a camera device [See Figs. 1, 7 and 8 regarding image acquisition unit] comprising: 
a camera mechanism at which a transmitting member that transmits light is provided, and that images an obverse side of the transmitting member via the transmitting member [See Fernandez: at least Figs. 1, 7-8 and par. 0027, 0033, 0039 regarding a casing 1 which provides a protected interior, with a window 2 closed by a transparent element 3, as for example a protecting glass, and support devices 4 to support an optical system 5 facing said window 2. Located in said casing 1 are image detection means 6 including an image detector 11, such as an analogue camera or a CCD or CMOS technology device, located in front of said optical system 5 and electronic components associated with connection devices with the exterior, such as a flat tape wiring 12 ending in a connector 13, for the supply and/or signals bidirectional exchange…(The transparent element 3 is a transmitting member that transmits light to perform image capturing. The transparent element 3 covers an obverse side of optical system 5 of an image detector 11)]; 
a water repelling film that forms an obverse side surface of the transmitting member[See Fernandez: at least Figs. 1, 7-8 and par. 0027-0028, 0033, 0039 regarding One of those factors is the positioning of the protecting glass 3 in a position as exterior as possible of the casing 1 so that the accumulation of water, snow and dust facing the transparent element 3 is avoided...It is also an advantageously fact that the exterior surface of the transparent element 3 is treated with a hydrophilic, water-repellent and antireflection system…(Thus, an exterior surface of the transparent element 3 is understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3)]; and 
a heat generating film that is provided at the transmitting member further toward a reverse side than the water repelling film, that is electrically conductive, and that generates heat, by which the transmitting member is heated / a heat generating film that is provided at the transmitting member further toward a reverse side than the water repelling film, that transmits light, that is electrically conductive, and that generates heat, by which the transmitting member is heated [See Fernandez: at least Figs. 1-8 and par. 0027, 0029, 0032-0037, 0039, 0040 regarding a casing 1 which provides a protected interior, with a window 2 closed by a transparent element 3, as for example a protecting glass, and support devices 4 to support an optical system 5 facing said window 2. Located in said casing 1 are image detection means 6 including an image detector 11, such as an analogue camera or a CCD or CMOS technology device, located in front of said optical system 5 and electronic components associated with connection devices with the exterior, such as a flat tape wiring 12 ending in a connector 13, for the supply and/or signals bidirectional exchange…(The transparent element 3 is a transmitting member that transmits light to perform image capturing. The transparent element 3 covers an obverse side of optical system 5 of an image detector 11). According to another embodiment shown in FIG. 1, the electrical heater comprises an electrical resistance 7 directly applied on the internal face of the transparent element 3.   In FIG. 2 the transparent element 3 of FIG. 1 is shown, on which the electrical resistance 7 has been located in the form of an open ring of resistive ink or paste, which may be applied by, for example, a well known serigraphic technique.  In case that the mentioned resistive ink or paste is weldable, a pair of connection lines 8 are connected by welding directly to the ends of said open ring of resistive ink or paste 7, although they could also be connected by other conventional means, such as for example by an conductive adhesive…(As shown in Fig. 1, the electrical resistance 7 is provided  to the transparent element 3 and toward a reverse side of the transparent element 3 which is the exterior surface of the transparent element 3 as being  understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3.)].
Fernandez does not explicitly disclose a substrate that is provided at the transmitting member, and at whose obverse side the heat generating film is disposed in direct contact / a substrate that is provided at the transmitting member, and at whose obverse side the heat generating film is disposed in contact.
However, providing the heat generating film in direct contact with the obverse side of the substrate at the transmitting side of an image acquisition device was well known in the art at the time of the invention was filed as evident from the teaching of Duchayne[See Figs. 1-2 and par. 0054-0058  regarding heat conducting film 7 has the advantage of deforming and of enabling better heat conduction compared with a heating device without a film or with a non-deformable film for which air present between the porthole 2 and the heating elements would impair heat conduction. The de-icing or defogging system also includes heating elements 8 placed in contact with the heat conducting film 7 in order to heat it. These heating elements 8 that are surface-mounted resistances ("CMS") are mounted on a printed circuit 9 designed to supply these resistances with power. This printed circuit 9 is connected to the electrical supply 10 of the image acquisition device. The printed circuit 9 has an annular form so as not to interfere with the optical path to the sensor 4..(As shown in the figures, the heat conducting film 7 is disposed or placed in direct contact with the obverse side of the heating elements 8 and printed circuit 9 which are made of substrate material)].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fernandez with Duchayne teachings by including “a substrate that is provided at the transmitting member, and at whose obverse side the heat generating film is disposed in direct contact” because this combination has the benefit of providing an alternate configuration or arrangement of the heat generating element at the transmitting side of the imaging device.
Regarding claim 3, Fernandez and Duchayne teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Fernandez discloses comprising: 
an exposure hole that is formed in the water repelling film[See Fernandez: at least Figs. 1, 2-5, 7-8 and par. 0027-0028, 0033, 0039 regarding One of those factors is the positioning of the protecting glass 3 in a position as exterior as possible of the casing 1 so that the accumulation of water, snow and dust facing the transparent element 3 is avoided...It is also an advantageously fact that the exterior surface of the transparent element 3 is treated with a hydrophilic, water-repellent and antireflection system…(Thus, an exterior surface of the transparent element 3 is understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3. As further illustrated in Figs. 2-5, a exposure hole is provided to the exterior surface of the transparent element 3 to allow for transmitting light into the camera)], and through which the heat generating film is exposed at an obverse side of the transmitting member[See Fernandez: at least Figs. 1-8 and par. 0027-0029, 0032-0037, 0039, 0040 regarding One of those factors is the positioning of the protecting glass 3 in a position as exterior as possible of the casing 1 so that the accumulation of water, snow and dust facing the transparent element 3 is avoided...It is also an advantageously fact that the exterior surface of the transparent element 3 is treated with a hydrophilic, water-repellent and antireflection system…(Thus, an exterior surface of the transparent element 3 is understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3).  Further on, a casing 1 which provides a protected interior, with a window 2 closed by a transparent element 3, as for example a protecting glass, and support devices 4 to support an optical system 5 facing said window 2. Located in said casing 1 are image detection means 6 including an image detector 11, such as an analogue camera or a CCD or CMOS technology device, located in front of said optical system 5 and electronic components associated with connection devices with the exterior, such as a flat tape wiring 12 ending in a connector 13, for the supply and/or signals bidirectional exchange…(The transparent element 3 is a transmitting member that transmits light to perform image capturing. The transparent element 3 covers an obverse side of optical system 5 of an image detector 11). According to another embodiment shown in FIG. 1, the electrical heater comprises an electrical resistance 7 directly applied on the internal face of the transparent element 3.   In FIG. 2 the transparent element 3 of FIG. 1 is shown, on which the electrical resistance 7 has been located in the form of an open ring of resistive ink or paste, which may be applied by, for example, a well known serigraphic technique.  In case that the mentioned resistive ink or paste is weldable, a pair of connection lines 8 are connected by welding directly to the ends of said open ring of resistive ink or paste 7, although they could also be connected by other conventional means, such as for example by an conductive adhesive…(As shown in Fig. 1, the electrical resistance 7 is provided  to the transparent element 3 and toward a reverse side of the transparent element 3 which is the exterior surface of the transparent element 3 as being  understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3. As further illustrated in Figs. 2-5, a exposure hole is provided to the exterior surface of the transparent element 3 to allow for transmitting light into the camera)]; and 
a terminal that is inserted in the exposure hole and is electrically connected to the heat generating film, and that supplies electric power to the heat generating film, by which the heat generating film generates heat[See Fernandez: at least Figs. 1-8 and par. 0027-0029, 0032-0037, 0039, 0040 regarding for example, in Fig. 2, a pair of connection lines 8 are connected by welding directly to the ends of said open ring of resistive ink or paste 7(electrical resistance 7), although they could also be connected by other conventional means, such as for example by an conductive adhesive. In Fig. 3, For the connection of the connection lines 8, the heating element comprises a layer of a weldable conductive ink or paste applied on the ends 16 of said open ring of resistive ink or paste 7, and the connection lines 8 are connected to said layer of weldable conductive ink or paste 16. In Fig. 4, the application of a layer of weldable conductive ink or paste on the ends 16 of said sections 17 of the open ring of resistive ink or paste 7 is carried out in a single operation…(Also, as seen from figure 1,  the connection lines 8 are inserted in the exposure hole to electrically connect the electrical resistance 7)].
Regarding claim 4, Fernandez and Duchayne teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Further on, Fernandez discloses wherein the exposure hole opens at an outer side of an outer periphery of the transmitting member[See Fernandez: at least Figs. 1, 2-5, 7-9 and par. 0027-0028, 0033, 0039 regarding One of those factors is the positioning of the protecting glass 3 in a position as exterior as possible of the casing 1 so that the accumulation of water, snow and dust facing the transparent element 3 is avoided...It is also an advantageously fact that the exterior surface of the transparent element 3 is treated with a hydrophilic, water-repellent and antireflection system…(Thus, an exterior surface of the transparent element 3 is understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3. As further illustrated in Figs. 2-5, a exposure hole is provided to the exterior surface of the transparent element 3 to allow for transmitting light into the camera. That is, to exposed light from outside coming into the camera.)].
Regarding claim 5, Fernandez and Duchayne teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Further on, Fernandez discloses wherein the terminal nips the transmitting member therebetween[See Fernandez: at least Figs. 1-8 and par. 0027-0029, 0032-0037, 0039, 0040 regarding for example, in Fig. 2, a pair of connection lines 8 are connected by welding directly to the ends of said open ring of resistive ink or paste 7(electrical resistance 7), although they could also be connected by other conventional means, such as for example by an conductive adhesive. In Fig. 3, for the connection of the connection lines 8, the heating element comprises a layer of a weldable conductive ink or paste applied on the ends 16 of said open ring of resistive ink or paste 7, and the connection lines 8 are connected to said layer of weldable conductive ink or paste 16. In Fig. 4, the application of a layer of weldable conductive ink or paste on the ends 16 of said sections 17 of the open ring of resistive ink or paste 7 is carried out in a single operation…(Also, as seen from figure 1,  the connection lines 8 are inserted in the exposure hole to electrically connect the electrical resistance 7 and nip, grip or squeeze the transparent element 3 therebetween)].
Regarding claim 6, Fernandez and Duchayne teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Fernandez discloses wherein the water repelling film contacts the heat generating film[See Fernandez: at least Figs. 1-8 and par. 0027-0029, 0032-0037, 0039, 0040 regarding One of those factors is the positioning of the protecting glass 3 in a position as exterior as possible of the casing 1 so that the accumulation of water, snow and dust facing the transparent element 3 is avoided...It is also an advantageously fact that the exterior surface of the transparent element 3 is treated with a hydrophilic, water-repellent and antireflection system…(Thus, an exterior surface of the transparent element 3 is understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3).  Further on, a casing 1 which provides a protected interior, with a window 2 closed by a transparent element 3, as for example a protecting glass, and support devices 4 to support an optical system 5 facing said window 2. Located in said casing 1 are image detection means 6 including an image detector 11, such as an analogue camera or a CCD or CMOS technology device, located in front of said optical system 5 and electronic components associated with connection devices with the exterior, such as a flat tape wiring 12 ending in a connector 13, for the supply and/or signals bidirectional exchange…(The transparent element 3 is a transmitting member that transmits light to perform image capturing. The transparent element 3 covers an obverse side of optical system 5 of an image detector 11). According to another embodiment shown in FIG. 1, the electrical heater comprises an electrical resistance 7 directly applied on the internal face of the transparent element 3.   In FIG. 2 the transparent element 3 of FIG. 1 is shown, on which the electrical resistance 7 has been located in the form of an open ring of resistive ink or paste, which may be applied by, for example, a well known serigraphic technique.  In case that the mentioned resistive ink or paste is weldable, a pair of connection lines 8 are connected by welding directly to the ends of said open ring of resistive ink or paste 7, although they could also be connected by other conventional means, such as for example by an conductive adhesive…(As shown in Fig. 1, the electrical resistance 7 is provided  to the transparent element 3 and toward a reverse side of the transparent element 3 which is the exterior surface of the transparent element 3 as being  understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3. Further on, the exterior surface of the transparent element 3 and the transparent element 3 are understood to contact(to communicate with) the electrical resistance 7)].
Regarding claim 7, Fernandez and Duchayne teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Fernandez discloses wherein the heat generating film is disposed at an entire imaging range of the camera mechanism[See Fernandez: at least Figs. 1-8 and par. 0027, 0029, 0032-0037, 0039, 0040 regarding a casing 1 which provides a protected interior, with a window 2 closed by a transparent element 3, as for example a protecting glass, and support devices 4 to support an optical system 5 facing said window 2. Located in said casing 1 are image detection means 6 including an image detector 11, such as an analogue camera or a CCD or CMOS technology device, located in front of said optical system 5 and electronic components associated with connection devices with the exterior, such as a flat tape wiring 12 ending in a connector 13, for the supply and/or signals bidirectional exchange…(The transparent element 3 is a transmitting member that transmits light to perform image capturing. The transparent element 3 covers an obverse side of optical system 5 of an image detector 11). According to another embodiment shown in FIG. 1, the electrical heater comprises an electrical resistance 7 directly applied on the internal face of the transparent element 3.   In FIG. 2 the transparent element 3 of FIG. 1 is shown, on which the electrical resistance 7 has been located in the form of an open ring of resistive ink or paste, which may be applied by, for example, a well known serigraphic technique.  In case that the mentioned resistive ink or paste is weldable, a pair of connection lines 8 are connected by welding directly to the ends of said open ring of resistive ink or paste 7, although they could also be connected by other conventional means, such as for example by an conductive adhesive…(As shown in Fig. 1, the electrical resistance 7 is provided  to the transparent element 3. As further illustrated in Figs. 2-5, the electrical resistance 7 is disposed at the entire imaging range of the camera)].  

Allowable Subject Matter
8.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Ana Picon-Feliciano/           Examiner, Art Unit 2482                



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482